Citation Nr: 1709698	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-26 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a respiratory disability, claimed as the result of exposure to asbestos.

5.  Entitlement to service connection for bilateral hearing loss disability.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1946 to February 1950.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the Veteran's claims file currently resides with the Boston, Massachusetts RO.  

The Veteran was scheduled for a hearing before a Veterans Law Judge in May 2015, but requested that that hearing be postponed.  He was subsequently scheduled for a hearing in November 2016, but failed to report for that hearing.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the Board's docket based on advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  There is no competent medical evidence of a left hip disability.

2.  A left shoulder disability was not manifest in service and is unrelated to service; arthritis of the left shoulder was not manifest within one year of separation from service.

3.  A left knee disability was not manifest in service and is unrelated to service; arthritis of the left knee was not manifest within one year of separation from service.

4.  There is no competent medical evidence of a respiratory disability, to include any disability related to asbestos exposure.

5.  Bilateral hearing loss disability was not manifest in service and is unrelated to service; bilateral hearing loss disability was not manifest within one year of separation from service.

6.  Tinnitus was not manifest in service and is unrelated to service.


CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303 (2016).

2.  A left shoulder disability was not incurred in service, and arthritis of the left shoulder may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  A left knee disability was not incurred in service, and arthritis of the left knee may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  A respiratory disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303 (2016).

5.  Bilateral hearing loss disability was not incurred in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

The Veteran was notified of the evidence necessary to support his claims in correspondence dated in July 2008.  This correspondence notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service and VA treatment records have been associated with the electronic claims file.  VA audiological and respiratory examinations have been conducted, and the Board finds that they are adequate for the purpose of deciding relevant claims, as they were performed by skilled providers who reviewed the Veteran's history and explained the rationale underlying their findings and conclusions.    

While the Veteran was not provided with relevant VA examinations with regard to the claims of entitlement to service connection for left hip, shoulder, and knee disabilities, the Board finds that examinations are not necessary.  The record contains adequate competent evidence to fairly address the question of whether there is a relationship between the claimed disorders and service.  As such, examinations are not warranted.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate his claims.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence of arthritis and diseases of the central nervous system (e.g., sensorineural hearing loss) may be presumed if manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Left Hip

Service treatment records are negative for any diagnosis, complaint, or abnormal finding regarding the Veteran's left hip.  On separation examination in February 1950, the Veteran's spine and extremities were noted to be normal.  

VA treatment records associated with the claims file are negative for any diagnosis or abnormal finding pertaining to the Veteran's left hip.

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed left hip disability.  In this regard, there is no indication of this claimed disability during service, in the years following service, or currently.  While the Veteran has reported that this claimed disability began in service, there has been no medical diagnosis rendered with regard to his left hip.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Board acknowledges the Veteran's contention that he has symptoms relating to his left hip; however, a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

To the extent that the Veteran asserts that he has a left hip disability that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left hip disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left Shoulder and Knee

Service treatment records are negative for any diagnosis, complaint, or abnormal finding regarding the Veteran's left shoulder or knee.  On separation examination in February 1950, the Veteran's spine and extremities were noted to be normal.  

A December 2008 VA treatment record indicates osteoarthritis of the left shoulder and knee.  At that time, the Veteran indicated that he had experienced knee and shoulder pain for his entire life.  He reported no injury or trauma.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed left shoulder and knee arthritis.  The weight of the evidence does not demonstrate credible evidence of pathology in proximity to service or within years of separation.  In fact, the first post-service diagnosis of osteoarthritis found in the current record dates to 2008; therefore, presumptive service connection for arthritis is not warranted.  Likewise, continuity of symptomatology is not established for these claimed disabilities.  As outlined above, no abnormal findings suggestive of a left shoulder or knee disability was documented during service, and the initial diagnoses documented in the record dates to many years following the Veteran's 1950 separation from service.  The Board finds that any statements as to continuity of symptoms since service are outweighed by the contemporaneous records which do not demonstrate continuous symptoms since service.  Thus, continuity is not shown.  

To the extent that the Veteran asserts that he has left shoulder and knee disabilities that are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnoses because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates diagnoses referable to the Veteran's left shoulder and knee, it does not contain reliable evidence which relates these claimed disabilities to any incident of service.  

For these reasons, the Board concludes that the claims of entitlement to service connection for right and left shoulder disabilities must be denied as the preponderance of the evidence is against the claims.  The doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert.

Respiratory Disability

Service treatment records reflect that a chest X-ray in May 1948 was negative.  On separation examination in February 1950, a chest X-ray was negative and no abnormality with regard to the Veteran's respiratory system was recorded.  

VA outpatient records associated with the claims file are negative for any respiratory complaint, abnormal finding, or diagnosis.

On VA respiratory examination in January 2012, the examiner indicated that there was no diagnosis of a respiratory condition.  He noted that the Veteran denied having been diagnosed with or treated for a lung condition.  He pointed out that a January 2012 chest X-ray revealed no evidence of pleural plaques.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed respiratory disability.  In this regard, there is no indication of this claimed disability during service, in the years following service, or currently.  While the Veteran has reported that this claimed disability is related to asbestos exposure during service, there has been no medical diagnosis rendered with regard to a respiratory disability.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer; see also Gilpin.  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez. 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson.  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer.

To the extent that the Veteran asserts that he has a respiratory disability that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a respiratory disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.

Bilateral Hearing Loss Disability and Tinnitus

The Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Service treatment records reflect that on examination in August 1946, the Veteran's ears were normal and his hearing was 15/15 bilaterally on spoken voice testing.  On separation examination in February 1950, the Veteran's hearing was again noted to be 15/15 bilaterally.  

On VA audiological examination in February 2009, the following puretone thresholds were elicited:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
65
65
75
LEFT
40
40
70
70
75

The Veteran reported that he had difficulty hearing people talking and listening to the television.  He indicated that he began to notice hearing loss 10 years previously and tinnitus five or six years previously.  The examiner noted that, per the examination request from the RO, acoustic trauma was conceded based on the Veteran's service as an aerographer's mate.  He also noted the Veteran's report of working in construction for 10 years following service, and in construction sales for 40 years, both with no hearing protection.  

On VA examination in January 2012, the following puretone thresholds were elicited:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
55
60
80
LEFT
20
20
60
60
75

The Veteran reported exposure to aircraft noise during service.  He indicated that following service, he owned a business building and installing cabinets.  He reported that he was exposed to shop noise.  He reported onset of hearing loss and tinnitus several years previously.  The examiner concluded that hearing loss was not related to service.  She reasoned that while enlistment and separation whispered voice tests were normal, that test was insensitive to high frequency hearing loss, which was typical of noise induced hearing loss.  She noted that as hearing tests using calibrated audiometrics were not available at separation or following military service, association of cause (military occupational presbycusis) could not be established.  She also noted that, based on the delayed onset, hearing loss was less likely than not related to or caused by in service noise exposure and was more likely related to the aging process.  She indicated that the Institutes of Medicine concluded that based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the existence of delayed onset hearing loss.  She further indicated that, based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise induced hearing loss, there was no reasonable basis for delayed onset hearing loss.  She also concluded that tinnitus was less likely than not related to military noise exposure.  She stated that tinnitus due to noise exposure or acoustic trauma was known to have a noticeable onset immediately or soon following the incident, but that the Veteran reported onset of tinnitus beyond military.  She pointed out that the Veteran's reported tinnitus was not consistent with pathological tinnitus and more consistent with transient ear noise.  

Having carefully reviewed the evidence pertaining to this claim, the Board has determined that service connection is not warranted.  While the evidence reveals that the Veteran has current hearing loss disability and reports tinnitus, the most competent and probative evidence of record does not etiologically link these disabilities to service or any incident therein.  Rather, the 2012 VA examiner concluded that these disabilities are not related to noise exposure during service.  This examiner provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination, to include the type of noise exposure that the Veteran had during service and thereafter.  In assigning high probative value to the VA examiner's opinion, the Board notes that she had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's unsupported statements.  

The Board acknowledges that the VA examiner relied, in part, on a lack of hearing loss diagnosis during service.  38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  That case does not say, however, that the lack of a diagnosis cannot be considered as a factor in determining whether a nexus exists.  Here, the examiner fully reviewed the record, and specifically noted the Veteran's service and post-service history.  The Veteran's lay statements were considered.  However, on review of the whole record, in the examiner's opinion, a relationship was not established.  Because the examiner considered more than just the lack of a diagnosis, the Board finds that the opinion is, in fact, adequate for the purpose of deciding this claim. 

To the extent that the Veteran asserts that his current hearing loss disability and tinnitus are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the currently diagnosed hearing loss disability and tinnitus because he does not have the requisite medical knowledge or training, and because such matter is beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  As discussed, the VA examiner considered the Veteran's documented history, but ultimately concluded that the current hearing loss and tinnitus are not related to service.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.  The opinion was provided by a medical professional who reviewed the history, interviewed the Veteran, and provided opinions supported by rationale. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains evidence of bilateral hearing loss disability, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2016). 


ORDER

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a respiratory disability, claimed as the result of exposure to asbestos is denied.


Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


